Title: From Alexander Hamilton to Ebenezer Stevens, 18 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Sept. 18th. 1799
          
          I am informed by the Secretary of War that there are, at Albany, five eight inch Brass Howitzers; two of them are wanted for a particular purpose which you will cause to be transported to this place without Delay—
          With great consideration I am Sir yr. obedt. servant
          
            A Hamilton
          
          
            P.S. I request as soon as possible an estimate of the ammunition of every kind requisite for a six month seige for the following Artillery—
            
              
                2 Eight Inch Howitzers
                }
                Iron
              
              
                6 — 24 pounders
              
              
                6 — 12 pounders
              
              
                4 —  9 pounders
              
            
          
          Genl. Stevens
        